internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc corp b05 - plr-109953-01 date date re distributing distributing new distributing controlled controlled newco newco newco sub sub 1a sub sub sub sub sub plr-109953-01 sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub plr-109953-01 sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub plr-109953-01 sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub plr-109953-01 sub sub sub sub sub sub sub investment banker state x state y country a a b c d e f g date r business a business b business c plr-109953-01 business d this is in reply to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated may may may may june june and date the facts submitted for consideration are substantially as set forth below distributing a country a corporation is widely held and publicly traded it is engaged in businesses a b c and d through directly and indirectly owned subsidiaries distributing owns all of the outstanding_stock of sub and sub 1a sub owns a percent and sub 1a owns b percent of sub sub owns all of the outstanding_stock of sub which owns all of the outstanding_stock of sub sub sub 1a sub sub and sub are foreign_corporations distributing is a u s_corporation that serves as the parent_corporation for the conduct of the business of distributing and its subsidiaries in the united_states distributing has outstanding c shares of common_stock d shares of which are held by sub and e shares of which are held by sub distributing owns all of the outstanding_stock of sub sub sub sub and sub and owned all of the outstanding_stock of sub until its dissolution on date r sub owns all of the outstanding_stock of sub and sub owns all of the outstanding_stock of controlled controlled owns all of the outstanding_stock of sub sub sub sub and sub sub owns all of the outstanding_stock of sub distributing also owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub and sub sub owns all of the outstanding_stock of sub and sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub sub and sub sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub and sub and owns f percent of sub sub sub sub and sub are foreign_corporations plr-109953-01 sub owns all of the outstanding_stock of sub sub sub sub and sub sub owns all of the outstanding_stock of sub and sub sub owns all of the outstanding_stock of sub and sub sub owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub which owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub each of these corporations is a foreign_corporation engaged in business c sub owns all of the outstanding_stock of sub which owns all of the outstanding_stock of sub sub sub and sub sub owns all of the outstanding_stock of sub which owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub each of these corporations is a foreign_corporation engaged in business c sub also indirectly owns all of the outstanding_stock of sub sub owns all of the outstanding_stock of sub and owns g percent of the outstanding_stock of sub sub owns all of the outstanding_stock of sub and sub sub owns all of the outstanding_stock of sub and sub sub owns all of the outstanding_stock of sub and sub each of these corporations is a foreign_corporation engaged in business c sub previously an indirectly wholly owned subsidiary of distributing was recently sold by distributing to sub sub is a foreign_corporation engaged in business c financial information has been submitted indicating that sub sub sub sub sub sub sub sub sub and sub has each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the last years in order to raise capital to be used to repay debt that was incurred to fund operations of capital expenditures_for and acquisitions by distributing and its subsidiaries it is proposed that newco offer equity to the public the public offering distributing has been advised by investment banker its financial adviser that the pubic offering should enable newco to raise equity_capital at a lower cost both in aggregate and on a per share basis if newco and business d are separated from distributing accordingly distributing proposes the following transaction i controlled will distribute to sub all of its stock in sub sub sub and sub plr-109953-01 ii iii iv v vi vii sub will distribute to sub its minority stock interest in sub sub currently a state x corporation will convert to a state y limited_liability_company that is an eligible_entity within the meaning of sec_301_7701-3 of the income_tax regulations under applicable state law sub will merge into controlled under applicable state law sub will merge into sub under applicable state law sub will merge into distributing under applicable state law sub will convert to a state y limited_liability_company that is an eligible_entity within the meaning of sec_301_7701-3 under applicable state law viii sub will distribute to sub the stock of sub and certain intangibles used by sub the sub intangibles ix x xi sub will convert to a state y limited_liability_company that is an eligible_entity within the meaning of sec_301_7701-3 under applicable state law sub having previously dissolved effective date r sub will distribute to distributing the stock of sub and the sub intangibles sub will convert to a state y limited_liability_company that is an eligible_entity within the meaning of sec_301_7701-3 under applicable state law xii sub will distribute to sub all of the stock of sub sub sub sub and sub xiii sub will convert to a state y limited_liability_company that is an eligible_entity within the meaning of sec_301_7701-3 under applicable state law xiv sub will distribute to sub the stock of sub xv sub will convert to a state y limited_liability_company that is an eligible_entity within the meaning of sec_301_7701-3 under applicable state law xvi sub will distribute to sub the stock of sub sec_26 sec_30 sec_32 sec_33 sec_34 sec_35 and sec_36 xvii sub will convert to a state y limited_liability_company that is an eligible plr-109953-01 entity within the meaning of sec_301_7701-3 under applicable state law xviii sub will distribute to sub the stock of sub sec_26 sec_30 sec_32 sec_33 sec_34 sec_35 and sec_36 xix sub will convert to a state y limited_liability_company that is an eligible_entity within the meaning of sec_301_7701-3 under applicable state law xx sub will distribute to distributing the stock of sub sec_26 sec_30 sec_32 sec_33 sec_34 sec_35 and sec_36 xxi sub will distribute to distributing the stock of sub sub and possibly sub xxii distributing will contribute to controlled in constructive exchange for controlled stock the sub intangibles and all of the stock of sub sub sub sub sub sub sub and sub the contribution xxiii sub and sub will each convert to a state y limited_liability_company that is an eligible_entity within the meaning of sec_301_7701-3 under applicable state law xxiv sub sub 1a and sub will each make an election under sec_301 to be disregarded for federal_income_tax purposes xxv sub and sub will each convert to an entity eligible to make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes and will each make such an election xxvi distributing will distribute the stock of controlled to sub the first distribution and sub will distribute the stock of controlled to sub each distribution will take the form of a redemption of shares of distributing xxvii sub will form a wholly owned subsidiary newco contributing to it the stock of controlled in addition cash may be contributed to newco by distributing xxviii newco will form a new country a corporation newco xxix newco will contribute the cash received from distributing to newco in addition newco may borrow funds from third parties plr-109953-01 xxx newco will purchase the stock of a number of foreign affiliated corporations engaged in business d including sub sub and sub using the cash contributed by distributing and either the funds borrowed from third parties or its own notes any notes issued by newco in this connection will constitute debt not amounting to a security xxxi newco will cause sub sub and sub to each make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes xxxii newco will issue to the public in exchange for cash new shares of common_stock not to exceed percent of its vote and value xxxiii distributing will form a country a corporation newco which will make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes xxxiv sub will transfer the newco stock not issued in the public offering to distributing in exchange for a note distributing will exchange the newco stock for new shares of newco xxxv a new country a corporation new distributing will be inserted between distributing and its public shareholders all of the stock in distributing held by the public will be cancelled distributing will issue new stock to new distributing and new distributing will issue stock to the public pro_rata to their previous holdings in distributing xxxvi distributing will be converted into a limited_liability_company and will make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes xxxvii distributing will transfer the stock of newco to new distributing either in return for a note or as a reduction of capital xxxviii a new country a corporation controlled will be formed xxxix new distributing will simultaneously cancel a proportionate part of its stock held by the public and transfer the stock of newco to controlled the second contribution as consideration for that transfer controlled will issue all of its outstanding_stock to the public stockholders of new distributing on a pro_rata basis the second distribution xl the newco1 stock held by the public shareholders will be converted to plr-109953-01 equivalent controlled stock pursuant to its terms the conversion may be effected either by a transfer of the newco stock held by the public shareholders to controlled or by a cancellation of the newco stock held by the public shareholders and the issuance of an equivalent amount of newco stock to controlled controlled will issue its own stock to the public shareholders of newco in exchange for such transfer or cancellation xli newco 1’s stock will cease to be publicly listed and controlled 2’s stock will replace it as the publicity traded stock of business d prior to the second distribution it is proposed that the following steps will occur xlii sub sub sub sub sub sub sub and sub will each elect under sec_301_7701-3 to be disregarded for federal_income_tax purposes xliii sub which was converted to a company eligible to make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes will make such election xliv sub sub sub and sub will be merged with sub surviving the merger sub will elect under sec_301_7701-3 to be disregarded for federal_income_tax purposes xlv sub and sub will each elect under sec_301_7701-3 to be disregarded for federal_income_tax purposes xlvi sub and sub will each convert to a company eligible to make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes and will each make such an election xlvii prior to the first distribution sub will be transferred to sub a newly formed foreign_corporation owned by sub xlviii sub and sub will each convert to a company eligible to make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes and will each make such an election xlix sub will be transferred to sub l sub will convert to a company eligible to make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes and will plr-109953-01 li lii liii make such election sub will be transferred to sub sub will be make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes sub will convert to a company eligible to make an election under sec_301_7701-3 to be disregarded for federal_income_tax purposes sub sub sub and sub will each elect under sec_301_7701-3 to be disregarded for federal_income_tax purposes it is represented that each of the transactions described in steps iii vii ix xi xiii xv xvii xix xxiii xxiv xxv xxxi xxxiii and xxxvi qualify as liquidations under sec_332 of the internal_revenue_code it is represented that pursuant to steps xlii through liii the assets of sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub will each be transferred to distributing in a transaction qualifying as a liquidation under sec_332 in connection with the proposed transaction described in steps xxii and xxvi the taxpayer represents as follows a b c d e the indebtedness owed by controlled to distributing after the first distribution if any will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing no part of the controlled stock distributed by distributing will be received by a security holder of distributing the years of financial information submitted on behalf of sub is representative of the business’ present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of sub is representative of the business’ present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-109953-01 f g h i j k l m following the first distribution distributing and controlled will each continue the active_conduct of its trade_or_business independently and with its separate employees immediately after the first distribution the gross assets of the business that is actively conducted by distributing within the meaning of sec_355 will have a fair_market_value of at least percent of the total fair_market_value of the gross assets of distributing immediately after the first distribution the gross assets of the business that is actively conducted by controlled within the meaning of sec_355 will have a fair_market_value of at least percent of the total fair_market_value of the gross assets of controlled the first distribution will be carried out for the following corporate business_purpose to facilitate a public stock offering the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by this corporate business_purpose except for the transfer of the controlled stock to newco step xxvii above there is no plan or intention by any shareholders who own sec_5 percent or more of the stock of distributing and the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the first distribution there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the first distribution there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first distribution except in the ordinary course of business immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing 1's excess_loss_account if any with respect to the plr-109953-01 n o p q r controlled stock and the excess loss accounts if any with respect to controlled 1’s subsidiaries will be included in income immediately before the first distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the first distribution immediately after the distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_355 in distributing or controlled that constitutes a percent or greater interest in distributing or controlled the first distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing a percent or greater interest as defined in sec_355 in either distributing or controlled in connection with the proposed transaction described in step xxxix the taxpayer represents as follows a b c d indebtedness owed by controlled to new distributing after the second distribution if any will not constitute stock_or_securities no part of the consideration to be distributed by new distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of new distributing no part of the controlled stock distributed by new distributing will be received by a security holder of new distributing the years of financial information submitted on behalf of the business c operations of sub sub sub sub sub sub sub sub sub sub sub sub sub and sub is plr-109953-01 representative of the corporation’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of the sub and sub businesses of newco is representative of those businesses’ present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted immediately after the second distribution at least percent of the fair_market_value of the gross assets of controlled will consist of stock and securities of a corporation newco that is indirectly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the second distribution at least percent of the fair_market_value of the gross assets of newco will consist of the stock and securities of corporations controlled and newco that are directly engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the second distribution the gross assets of business c that is actively conducted by distribution within the meaning of sec_355 will have a fair_market_value of at least percent of the total fair_market_value of the gross assets of new distributing immediately after the second distribution the gross assets of the sub and sub businesses that are actively conducted by newco within the meaning of sec_355 will have fair_market_value of at least percent of the total fair_market_value of the gross assets of newco following the second distribution new distributing controlled and newco will each continue the active_conduct of their businesses independently and with their separate employees the second distribution will be carried out for the following corporate business_purpose to facilitate a public stock offering the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan of intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of e f g h i j k l plr-109953-01 any particular remaining shareholder or security holder of distribution to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either new distributing or controlled after the second distribution there is no plan or intention by either new distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the second distribution there is no plan or intention to liquidate either new distributing or controlled to merge either corporation with any corporation or to sell or otherwise dispose_of the assets of either corporation after the second distribution except in the ordinary course of business except for short-term liabilities that may arise under short-term transitional agreements no intercorporate debt will exist between distributing and controlled or between new distributing and controlled at the time of or subsequent to the second distribution any such debt will not constitute stock_or_securities payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368and iv distributing new distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the second distribution immediately after the second distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_355 in new distributing or controlled that constitutes a percent or greater interest in distributing or controlled the second distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing a percent or greater interest as defined in sec_355 in either new distributing or controlled m n o p q r s t plr-109953-01 u the payment of cash in lieu of fractional shares of controlled common_stock would be solely for the purposes of avoiding the expense and inconvenience to distributing of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid in the second distribution to the new distributing shareholders instead of issuing fractional shares of controlled if any will not exceed percent of the total consideration that will be distributed in the second distribution to the new distributing shareholders the fractional share interests of each new distributing shareholder if any will be aggregated and no new distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock in connection with the transaction the taxpayer makes the following representations relating to international issues a b c d e f g the transaction does not involve the transfer of any united_states_real_property_interest within the meaning of sec_897 the transaction does not involve the transfer of any passive_foreign_investment_company that would result in taxation under sec_1291 the deemed liquidations pursuant to the elections by certain foreign_corporations to be classified as disregarded entities under sec_301_7701-3 do not have a tax_avoidance purpose sub and sub are controlled_foreign_corporations within the meaning of sec_957 sub sub sub and sub are controlled_foreign_corporations within the meaning of sec_957 with respect to each foreign_corporation that is deemed liquidated into a foreign corporate parent as part of the transaction the liquidating corporation will not distribute as part of its deemed liquidation qualified_property as described in sec_1_367_e_-2 that is used by liquidating corporation in the conduct_of_a_trade_or_business within the united_states at the time of distribution or property that had ceased to be used by the liquidating corporation in the conduct of a u s trade_or_business within the 10-year period ending on the date of the distribution and that would have been subject_to sec_864 had it been disposed of neither distributing nor controlled is a united_states real_property plr-109953-01 holding corporation as defined in sec_897 at any time during the year period ending on the date of the first distribution neither distributing nor controlled will be a united_states_real_property_holding_corporation immediately after the first distribution neither newco nor any of the corporations being purchased in step xxx qualify as controlled_foreign_corporations as defined in sec_957 distributing controlled newco and newco are foreign_corporations none of these corporations is a passive_foreign_investment_company or a controlled_foreign_corporation either before or after the second distribution h i based solely on the information submitted and on the representations set forth above we rule as follows with respect to steps xxii and xxvi of the proposed transaction the contribution step xxii above solely in exchange for a constructive issuance of controlled stock followed by the first distribution step xxvi will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the property to controlled in constructive exchange for controlled stock pursuant to the contribution sec_361 controlled will recognize no gain_or_loss upon the receipt of property in constructive exchange for controlled stock pursuant to the contribution sec_1032 the basis of the assets transferred in the contribution in the hands of controlled will be the same as the basis of such assets in the hands of distributing immediately before the contribution sec_362 the holding_period of the assets transferred in the contribution in the hands of controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon distribution of the controlled common_stock in the first distribution sec_361 and sec_367 plr-109953-01 no gain_or_loss will be recognized by and no amount will be included in the income of distributing upon the receipt of the controlled common_stock in the first distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing immediately after the first distribution will be the same as the aggregate basis of the distributing stock held by distributing immediately before the first distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled common_stock received in the first distribution by distributing will include the holding_period of the distributing stock with respect to which the first distribution will be made provided that such distributing stock is held as a capital_asset on the date of the first distribution sec_1223 as provided in sec_312 proper allocation and adjustment of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 based solely on the information submitted and on the representations set forth above we rule as follows with respect to step xxxix of the proposed transaction no gain_or_loss will be recognized by and no amount will be included in the income of the new distributing shareholders upon the receipt of controlled common_stock in the second distribution sec_355 the aggregate basis of the new distributing and the controlled stock in the hands of the new distributing shareholder immediately after the second distribution including any fractional share interests to which they may be entitled will be the same as the aggregate basis of the new distributing stock held by the new distributing shareholders immediately before the second distribution allocated between the new distributing and the controlled stock in proportion to the fair_market_value of each of in accordance with sec_1_358-2 sec_358 the holding_period of the controlled common_stock received in the second distribution by a new distributing shareholder including any fractional share interest will include the holding_period of the new distributing stock with respect to which the second distribution will be made provided the new distributing stock is held as a capital_asset on the date of the second distribution sec_1223 plr-109953-01 the payment of cash if any in lieu of fractional shares of controlled common_stock will be treated for federal_income_tax purposes as if the fractional shares were distributed as part of the second distribution and then redeemed by controlled these cash payments will be treated as having been received as distributions in full payment in exchange for controlled stock as provided in sec_302 rev_rul c b as provided in sec_312 earnings_and_profits will be allocated between new distributing and controlled based solely on the information submitted and on the representations set forth above we rule as follows with respect to certain international aspects of the proposed transaction with respect to steps v vi xiii xv xvii and xix the earnings_and_profits of any foreign_corporation stock distributed to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such corporation beginning after date and during the period the foreign_corporation was a controlled_foreign_corporation shall be attributable to such stock held by the domestic corporate transferee see sec_1 a the earnings_and_profits of sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such corporation beginning after date and during the period in which sub was a controlled_foreign_corporation shall be attributable to such stock held by controlled see sec_1_1248-1 we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed regarding the consequences of the distributions in step i by controlled to sub and step xxi by sub to distributing see sec_311 sec_954 and sec_1248 finally no opinion is expressed or implied concerning the tax consequences of any aspect of the transaction or item not discussed or referenced in the letter specifically no opinion is expressed regarding whether any or all of the foreign_corporations involved in the transaction are passive foreign investment companies plr-109953-01 within the meaning of sec_1297 if it is determined that any of the foreign_corporations is a passive_foreign_investment_company no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal income returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer sincerely yours associate chief_counsel corporate by debra carlisle chief branch
